Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 18, 2016

The Court of Appeals hereby passes the following order:

A17A0632. PATRICK LELAN MALLARD v. THE STATE.

      Patrick Lelan Mallard filed this direct appeal from the trial court’s order
revoking his probation. An application for discretionary appeal, however, is required
to appeal a probation revocation order. OCGA § 5-6-35 (a) (5); White v. State, 233
Ga. App. 873 (505 SE2d 228) (1998). Mallard’s failure to comply with the
discretionary appeal procedure deprives us of jurisdiction to consider this appeal,
which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            11/18/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.